Mr. Justice Eakin
delivered the opinion of the court.
1. The motion must be sustained upon both grounds. Appellant’s time to file his transcript in this court expired on the sixteenth day of August, and it was not *648filed until the 31st. The law requires that it shall he filed within 30 days from the time the appeal is perfected, which time was the seventeenth day of July. The case of the East Side Lumber Co. v. Feldman et al., ante, p. 644 (152 Pac. 266), holds that a consent decree cannot be appealed from, citing numerous authorities which it is not necessary to repeat here.
Appeal Dismissed.